Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 26 July 2022 for application number 16/837,727. 
Claims 1, 10, 11, 13 – 15, 20, and 25 are currently amended.
Claims 3 and 4 are canceled.
Claims 1, 2, and 5 – 25 are presented for examination.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.

Response to Amendment
Applicant’s amendment filed 26 July 2022 is insufficient to overcome the rejection of claims 10 and 13 based upon 35 USC § 112 rejection as set forth in the last Office action because:  the amendment did not change the claim language.  
Applicant’s amendment filed 26 July 2022 is sufficient to overcome the 103 rejection of claims 1, 2, 5 – 7, and 16 – 25 based upon the currently amended claims and arguments; and 112 rejection of claim 1, 2, 5 – 9, 10 – 12, and 14 – 19 based upon the currently amended claims 1, 11, 14 and 15.  However, several 112 issues have arisen which are outlined below.

Response to Arguments
Applicant’s arguments, filed 26 July 2022, with respect to the rejection(s) of 1, 2, 5 – 7, and 16 – 25 under 35 USC § 103 have been fully considered and are persuasive based on the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claim 20 in view of Hwang et al., US Pub. No. 2017/0192902 A1.
Hwang, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 July 2022 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 objected to because of the following informalities:  On the last line, there is a typo “dirty information is update”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, and 5 – 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “…wherein the dirty information indicates whether a physical address corresponding to a logical address in the sub-segments of the uploaded map data has been changed...” in the second to last limitation.  Dirty information indicating whether a physical address … has been changed is indefinite language based on “whether”.  By using “whether” the limitation is not clearly stating dirty information indicates … a physical address has been changed or not.  Claim 20 is rejected with like reasoning with respect to the last limitation stating “wherein the state information represents whether the physical address corresponding to the logical address in the sub-segment has been changed and whether the host has accessed the logical address in the sub-segment.”  Claim 21 is rejected with like reasoning where it states “dirty information indicating whether the physical address corresponding to the logical address in the sub-segment has been changed, and access information indicating whether the host has accessed the logical address in the sub-segment.”  Claim 23 is rejected with like reasoning where it states “the controller determines whether the first physical address is valid using first dirty information of a first sub-segment comprising the first logical address.”  Claim 25 is rejected with like reasoning as claims 1 and 20 with respect to the second to last limitation stating “re-uploading updating at least some of the latest version of the host segments based on uploading priorities that is set based on history information representing at least one of whether the physical address has changed and the number of times that the region has been accessed by units of sub-segments.”  Claims 2 and 5 – 19 and 21 - 24 depend from claims 1 and 20 respectively, and are subsequently rejected.  Claims 22 – 24 depend from claim 21 and are subsequently rejected.

Claim 7 recites “… updates the first value of the access information of a sub-segment to a second value increased by 1 with respect to the first value each time an access request …”  Based on the claim language it is unclear if the limitation is increasing by 1 from the first value each time there is a request (ie. x, x + 1, x + 1, etc.) or if the claim language is trying to claim the value is incremented by 1 each access request.

Claim 8 recites “uploading priority for a map segment that includes a greater number of sub-segments for which the dirty information is represented by the second value.”  It is unclear from where/how “a greater number of sub-segments” resulted.  It is unclear how the claim limitation came about a great number of sub-segments, based on the claim language as well as the claim language from claims 1 and 5 from which claim 8 depends.

Claim 9 recites similar language as claim 8 and is rejected with like reasoning.

Claim 10 recites “… a higher value of the second values.”  However, “second values” have not been previously established in the claim, nor in claims 1, 5, and 7 from which claim 10 depends.  

Claim 12 recites “… the controller sets a higher uploading priority for a map segment having a greater number of sub-segments having a second value of the dirty information, among map segments having sub-segments in which the dirty information is update or the access information is updated.”  First, it is unclear exactly how a greater number of sub-segments having a second value is resulted, based on the claim language from 12, 6, and 1.  The claim language does not explain where a greater number of sub-segments having a second value comes from.  Second, based on the “or” operator in the latter part of the claim (“in which the dirty information is update or the access information is updated”), only one of the options is needed.  Therefore, if only the access information is updated, it is unclear how a higher uploading priority is set of the dirty information.  

Claim 13 is rejected with like reasoning as claim 12 above with respect to “a higher uploading priority for a map segment having a greater number … having a high second value of the access information is represented by a higher value of the second values, among map segments having sub-segments in which the dirty information is updated or the access information is updated”.  Similar argument with “a greater number” as before, with the addition of “a high second value … represented by a higher value of the second values”.  It is unclear what a high second value represented by a higher value of the second values means exactly, and how it comes about from the claim language of 13, 6, and 1.  Second, similar to claim 12 but with the reverse of access and dirty information, the “or” operator claim language renders the claim unclear as stated above with claim 12.  If only the dirty information is updated, it is unclear how a higher uploading priority is set of the access information.

Claim 14 is rejected with like reasoning as claim 13 above with respect to it is unclear from where “a high second value” comes.

Claim 15 is rejected with like reasoning as claims 13 and 14 with respect to it is unclear from where “having a greater number of sub-segments having high second value” comes. 

Claim 16 recites “…the controller identifies a first sub-segment including the first logical address from the map data and further determines whether the first physical address is valid using first dirty information of the first sub-segment.”  It is unclear what is “first dirty information of the first sub-segment.”  Also, there is a lack of antecedent basis for first dirty information.  Claim 23 is rejected with like reasoning.

Claim 18 recites “The memory system of claim 16, wherein the controller performs a command operation according to the command on the valid first physical address, and wherein the controller updates first access information of the first sub-segment.”  If claim 18 depends from claim 16 which states “determines whether the first physical address is valid using first dirty information of the first sub-segment”, and the result of claim 16 is determined to be invalid, then claim 18 cannot exist based on the limitation featuring “the valid” first physical address.  Claim 24 is rejected with like reasoning.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. [hereafter as Jang], US Pub. No. 2016/0378359 A1 in view of Yen et al. [hereafter as Yen], US Pub. No. 2020/0151108 A1 and further in view of Hwang et al. [hereafter as Hwang], US Pub. No. 2017/0192902 A1.

As per claim 20, Jang discloses a memory system comprising: 
a memory device suitable for storing data [“Referring to FIG. 1, a storage device 100 may include a nonvolatile memory device 110 and a controller 120.”] [para. 0050]; and 
a controller suitable for generating map data [controller is configured to generate map data, to store the generated map data as different types of map data] comprising a logical address of a host and a physical address of the memory device corresponding to the logical address [“…method including receiving a write request from an external host device; generating map data for associating logical addresses corresponding to the write request with physical addresses of the nonvolatile memory device; and generating cache map data corresponding to at least one segment if a range in which the logical addresses are continuous is greater than or equal to the at least one segment.”] [para. 0031] [“According to an aspect of another exemplary embodiment, there is provided a storage device including a nonvolatile memory device; and a controller configured to control a write operation of the nonvolatile memory device according to a write request from an external host device, wherein the controller is configured to generate map data, to store the generated map data as different types of map data in an internal random access memory (RAM) based on determining whether a segment corresponds to sequential data, and to write the generated map data and write data corresponding to the write request in the nonvolatile memory device.”] [para. 0021], 
wherein the controller uploads at least some of the map data and updates the map data to generate a latest version of the uploaded map data [“According to an aspect of another exemplary embodiment, there is provided a storage device including a nonvolatile memory device; and a controller configured to control a write operation of the nonvolatile memory device according to a write request from an external host device, wherein the controller is configured to generate map data, to store the generated map data as different types of map data in an internal random access memory (RAM) based on determining whether a segment corresponds to sequential data, and to write the generated map data and write data corresponding to the write request in the nonvolatile memory device.”] [para. 0021] [“In step S170, the controller 120 may perform a write operation of the write data and the new map data MD_N. For example, the write data may be written in the nonvolatile memory device 110 as user data UD. The new map data MD_N may be written in the nonvolatile memory device 110 as map data MD.”] [para. 0072],
wherein the controller generates and updates state information [controller 120 may mark an invalid value on the cache tag] on the map data uploaded of the map segments [“According to an aspect of another exemplary embodiment, there is provided a storage device including a nonvolatile memory device; and a controller configured to control a write operation of the nonvolatile memory device according to a write request from an external host device, wherein the controller is configured to generate map data, to store the generated map data as different types of map data in an internal random access memory (RAM) based on determining whether a segment corresponds to sequential data, and to write the generated map data and write data corresponding to the write request in the nonvolatile memory device.”] [para. 0021] [“In step S170, the controller 120 may perform a write operation of the write data and the new map data MD_N. For example, the write data may be written in the nonvolatile memory device 110 as user data UD. The new map data MD_N may be written in the nonvolatile memory device 110 as map data MD.”] [para. 0072] [“In step S530, the controller 120 may update the cache tag of the at least one entry. For example, the controller 120 may mark an invalid value on the cache tag. In step S540, the controller 120 may write the at least one entry together with the write data and new map data MD_N in the nonvolatile memory device 110.”] [paras. 0136 – 0137],
wherein the controller re-uploads at least some of the latest version of the uploaded map data based on the state information [mark an invalid value on the cache tag] [“In step S170, the controller 120 may perform a write operation of the write data and the new map data MD_N. For example, the write data may be written in the nonvolatile memory device 110 as user data UD. The new map data MD_N may be written in the nonvolatile memory device 110 as map data MD.”] [para. 0072] [“In step S530, the controller 120 may update the cache tag of the at least one entry. For example, the controller 120 may mark an invalid value on the cache tag. In step S540, the controller 120 may write the at least one entry together with the write data and new map data MD_N in the nonvolatile memory device 110.”] [paras. 0136 – 0137],
wherein the state information represents whether the physical address corresponding to a logical address has been changed and whether has accessed the logical address [“In step S170, the controller 120 may perform a write operation of the write data and the new map data MD_N. For example, the write data may be written in the nonvolatile memory device 110 as user data UD. The new map data MD_N may be written in the nonvolatile memory device 110 as map data MD.”] [para. 0072] [“In step S530, the controller 120 may update the cache tag of the at least one entry. For example, the controller 120 may mark an invalid value on the cache tag. In step S540, the controller 120 may write the at least one entry together with the write data and new map data MD_N in the nonvolatile memory device 110.”] [paras. 0136 – 0137].
However, Jang does not explicitly disclose uploads at least some of the map data to the host, 
map data uploaded to the host by units of sub-segments,
uploaded map data to the host,
in the sub-segment and whether the host has accessed in the sub-segment.
Yen teaches map data uploaded by units of sub-segments [“Referring to FIG. 8, the MMC 702 assigns the logical units LBA(0).about.LBA(H) to map the PEUs in the data area 502, wherein each of the logical units has a plurality of logical sub-units to map the PPU of the corresponding PEU. Moreover, when the host system 11 is to write data to the logical unit or update the data stored in the logical unit, the MMC 702 extracts one PEU from the free area 504 to write data to replace the PEU in the data area 502. In this exemplary embodiment, the logical sub-unit may be logical pages or logical sectors.”] [para. 0063] [“Physical erasing unit in data area is used for storing data from host system. Specifically, a memory management circuit in memory storage device converts logical access address accessed by host system into logical page of logical block and maps the logical page of the logical block to physical programming unit of the physical erasing unit in data area. In other words, the physical erasing unit in data area in management of flash memory module is regarded as physical erasing unit that has been used (e.g., stores the data written by host system). For example, a memory management circuit unit uses a logical-physical address mapping table to record the mapping relationship between logical page and physical programming unit in the data area.”] [para. 0005], 
in the sub-segment and whether has accessed in the sub-segment [“Referring to FIG. 8, the MMC 702 assigns the logical units LBA(0).about.LBA(H) to map the PEUs in the data area 502, wherein each of the logical units has a plurality of logical sub-units to map the PPU of the corresponding PEU. Moreover, when the host system 11 is to write data to the logical unit or update the data stored in the logical unit, the MMC 702 extracts one PEU from the free area 504 to write data to replace the PEU in the data area 502. In this exemplary embodiment, the logical sub-unit may be logical pages or logical sectors.”] [para. 0063] [“Physical erasing unit in data area is used for storing data from host system. Specifically, a memory management circuit in memory storage device converts logical access address accessed by host system into logical page of logical block and maps the logical page of the logical block to physical programming unit of the physical erasing unit in data area. In other words, the physical erasing unit in data area in management of flash memory module is regarded as physical erasing unit that has been used (e.g., stores the data written by host system). For example, a memory management circuit unit uses a logical-physical address mapping table to record the mapping relationship between logical page and physical programming unit in the data area.”] [para. 0005],
Jang and Yen are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Jang with Yen in order to modify Jang for “map data uploaded by units of sub-segments, 
in the sub-segment and whether has accessed in the sub-segment” as taught by Yen.  One of ordinary skill in the art would be motivated to combine Jang with Yen before the effective filing date of the claimed invention to improve a system by providing for the ability to “perform updating of mapping information according to only a part of the mapping information in the physical-logical mapping table, and retain the remaining mapping information in the physical-logical mapping table. In this manner, the efficiency of updating the logical-physical mapping table can be improved.” [Yen, para. 0014].
However, Jang and Yen do not explicitly disclose uploads at least some of the map data to the host, 
map data uploaded to the host,
uploaded map data to the host,
and whether the host has accessed.
Hwang teaches uploads at least some of the map data to the host [“It may be possible to send update information of map data blocks generated in the controller 120 to the host device more rapidly by separately managing map data blocks, which are not known to the host device, as the first storage map cache data MCD_S1 and assigning the priority to upload to the host device.”] [para. 0217],
map data uploaded to the host [“It may be possible to send update information of map data blocks generated in the controller 120 to the host device more rapidly by separately managing map data blocks, which are not known to the host device, as the first storage map cache data MCD_S1 and assigning the priority to upload to the host device.”] [para. 0217],
uploaded map data to the host [“It may be possible to send update information of map data blocks generated in the controller 120 to the host device more rapidly by separately managing map data blocks, which are not known to the host device, as the first storage map cache data MCD_S1 and assigning the priority to upload to the host device.”] [para. 0217],
and whether the host has accessed [“The second option block OB2 may include information about a portion of the map data MD that the host device 1050 wants to receive. For example, the second option block OB2 may include logical (or physical) addresses associated with the portion of the map data MD, which the host device 1050 wants to receive, or information about the logical (or physical) addresses. The second option block OB2 may include information about a size of the map data MD that the host device 1050 wants to receive.”] [para. 0088],
Jang, Yen, and Hwang are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Jang and Yen with Hwang in order to modify Jang and Yen where “uploads at least some of the map data to the host, 
map data uploaded to the host,
uploaded map data to the host,
and whether the host has accessed” as taught by Hwang.  One of ordinary skill in the art would be motivated to combine Jang and Yen with Hwang before the effective filing date of the claimed invention to improve a system “to send update information of map data blocks generated in the controller 120 to the host device more rapidly by separately managing map data blocks.” [Hwang, para. 0217].










Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 2, and 5 – 25 have received a first action on the merits and are subject of a first action non-final.  Claim 20 is rejected under a 103 rejection.  Claims 1, 2, and 5 – 25 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 21 – 24 based on the 112 rejections.  
Claims 1, 2, 5 – 19, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.  Claims 20 – 24 would be allowable if rewritten or amended to overcome the 103 rejection to bring the claim language in line with claims 1 and 25 with respect to the priority based on updated dirty and access information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            

/GAUTAM SAIN/Primary Examiner, Art Unit 2135